Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2017/0140141 A1 )  in view of Glaser (US 2017/0323376 A1).
Regarding claim 1, Yan teaches a method comprising:  obtaining contextual information and member data based on member's participation in member activities comprising current and historical participation (See paragraphs [0156] and [0165]. [156] “Behavior/Behavior History” When viewed as one of the example Facets mentioned througi in paragraphs [0155] ; additionally see paragraph [0227] lines 1-3 “Authenticating devices used in the Internet of Things. Much like logging a human's behavioral data over time to authenticate and build Trust”

generating a first set of probabilities for each member in a member pool based on the contextual information and/or the member data (See paragraph [0075] "Trust Level: The current level of trust held by the PCE that the user is authenticated. Lower Trust Level indicates there is lower certainty that the identity of the user can be authenticated. Higher Trust Level indicates higher probability that the identity of the user is authentic,". Additionally See paragraphs [0148] and [0149] "The image recognition sensor 120 may be used to identify a user by facial, eye or iris, or other identifying images unique to the user. In some embodiments. The image recognition sensor 120 may recognize friends, families, acquaintances, coworkers, or other people related to the user. Additionally, in some embodiments, the image recognition sensor 120 may recognize the environment of the user such as furniture and layout of their living room or office, a Starbucks. RTM. the user frequents, landmarks on the user's commute, or other characteristics in the environment a user is in ... Location services 125 may track the location of the user and gains confidence of the user's identity when the user travels in known patterns and/or locations" 

combining the first set of probabilities and the second set of probabilities to determine the member with largest combined probability. See paragraph [0015] lines 9-15  "The platform generates one or more respective trust scores for the one or more sources, the one or more respective network sessions, or a combination thereof based on one or more contextual parameters associated with the user, the one or more sources, the one or more respective network sessions, or a combination thereof. Then the platform verifies an identity of the user based on the biometric data and the one or more respective trust scores,")

Yan does not teach generating a second set of probabilities of a match between a face in
a first set of pictures taken during the member's activity, and a first set of profile pictures of a list of members in the member pool, however Glaser, in the same field of endeavor, does teaches a method further comprising: generating a second set of probabilities of a match between a face in a first set of pictures taken during the member's activity, and a first set of profile pictures of a list of members in the member pool (See paragraph [0156] "People and animals may be identified through various techniques such as facial recognition, gait recognition, clothing recognition, associated device recognition (detecting a user's phone) or general object identification. Identification of a person could additionally be used in identifying a user account associated with the person identity,"). 

It would have been obvious to one of ordinary skill in the art to combine Yan’s system for identity verification with the support for comparing photos to a database of Glaser, because Yan and Glaser are directed to systems and methods for frictionless automatic identification. Furthermore, users benefit from systems and methods adapted for comparing photos to a database, because such systems and methods allow for using facial and nonfacial photos to identify a member in a member pool or database 
	Regarding claim 2, Yan and Glaser teach the method of claim 1, and Glaser teaches further comprising generating a third set of probabilities for a match between non-facial features in the first set of pictures, which were taken at the member activities, and a second set of profile pictures, wherein the second set of profile pictures includes pictures of members that were taken during the member activities which occurred within a time interval before and/or after a time when the first set of pictures were taken. (See paragraph [0156] of Glaser "People and animals may be identified through various techniques such as facial recognition, gait recognition, clothing recognition, associated device recognition (detecting a user's phone) or general object identification. Identification of a person could additionally be used in identifying a user account associated with the person identity," )
	Regarding claim 3, Yan and Glaser teach the method of claim 2, and Yan teaches further comprising  Customer No. 380622220148-2247PATENT combining the first set of probabilities, the second set of probabilities, and the third set of probabilities to determine another member with another largest combined probability. See paragraph [0015] lines 9-15  "The platform generates one or more respective trust scores for the one or more sources, the one or more respective network sessions, or a combination thereof based on one or more contextual parameters associated with the user, the one or more sources, the one or more respective network sessions, or a combination thereof. Then the platform verifies an identity of the user based on the biometric data and the one or more respective trust scores,"). Additionally see “[0025] FIG. 3 depicts covariance terms and an embodiment with three distinct Trust Levels.”
	Regarding claim 4, Yan and Glaser teach the method of claim 2, Yan teaches further comprising determining a list of members in the member pool whose probability of attendance to a member activity meets a threshold. See paragraph [0077], specifically "the PCE can unobtrusively track the user, the user's activities, their daily habits, purchases, encounters, etc. and apply them to a system of models that allow the user's activities to be predicted and validated. This validation authenticates the user to the PCE when the user's activities support the user's normal activities. Essentially, the PCE is designed to model human behavior by observing the user's activities against certain policies the user sets, and use this data to anticipate continuously and dynamically refresh their Trust Levels. Uncertainties and evolving events will be anticipated, learned from, and adapted to," The examiner notes that the validation step implies a threshold.
Regarding claim 5, Yan and Glaser teach the method of claim 1. Glaser further teaches such a method wherein the contextual information comprises information related to current circumstances when a photo is taken See paragraph [0087] "Static processes can additionally be used in collecting or generating contextual information. Contextual information relating to the object classification may be used in building a representation of that object. Contextual information can include the location of the object or imaging device that captured the image, the time of day, seeded or existing inventory information or rules, and/or other types of contextual information," 

Regarding claim 6, Yan and Glaser teach the method of 1. Yan further teaches such a method wherein the member data is information of history of the member activities that members participate in at a member facility Paragraph [0165] "Behavior/Behavior History,"

Regarding claim 7, the method of claim 1 is discussed above. Further, Yan teaches such a method wherein the member activities occur at a gym See paragraph [0149] "Location services 125 may track the location of the user and gains confidence of the user's identity when the user travels in known patterns and/or locations. Examples of confidence gaining location information include the user's daily commute, the user's daily stop for coffee in the morning at the same Starbucks. RTM., and the user's regular trip to the gym three nights a week. In many embodiments, at least some of the location information is also appended with time information that can be further used to increase the confidence of the identity of the user. For example, the user always commutes to work from 8:30 AM to 9:00 AM Monday through Friday. always stops at the Starbucks. RTM. on the way at 8:45 AM, and always goes to the gym on Monday, Wednesday, and Friday from 5:45 PM to 6:45 PM," 
	
	Regarding claim 8, Yan and Glaser teach the method of claim 1, wherein the first set of profile pictures includes pictures of members that were taken during the member activities at different times and/or different locations See paragraph [0156] “In other scenarios, objects may be people, animals, or other indivisible elements. People and animals may be identified through various techniques such as facial recognition, gait recognition, clothing recognition, associated device recognition (detecting a user's phone) or general object identification. Identification of a person could additionally be used in identifying a user account associated with the person identity.” In order to identify a person for a user account using facial recognition, it is customary to have an image of the person’s face for reference which cannot have been taken at the same time.
Regarding claim 9, the method of claim 1 is discussed above. Further, Yan teaches such a method wherein the first set of probabilities for each member in a member pool is based on one or more of the following: probability that each member in the member pool attends a member pool activity based on a time of check-in, a list of check-in members, a list of members in other group exercise studio, a list of members who reserved a class, a class schedule, a list of members who previously attended same class and/or same type of classes, and/or previous locations of members detected by other cameras See paragraph [0188] lines 1-7 "FIG. 30 depicts an example of different sources that a user's smartphone 105 may receive data from which can be used to update his Persona Credential. The depicted sources include location 9001, heading 9002, incoming/outgoing calls 9003, contacts 9004, network connectivity 9005, time 9006, schedules 9007, purchases 9008, applications 9009, vital signs 9010, and biometrics 9011,".  Additionally see paragraph [0189], specifically:  "Time 9006 data can be incorporated with other data to provide stronger Trust Levels with lower covariance for activities that the user performs within common regular timeframes or that align with scheduled 9007 events. Time 9006 can also be used to predict where the user will be based on his standard patterns, such as work five days a week. Schedules 9007, such as personal or work calendars, can be used to predict where the user is going to be and add to Trust Level when it is determined that the user has kept an appointment," 


Regarding claim 10, the method of claim 1 is discussed above. Further, Glaser teaches such a method further comprising generating a priori probabilities for updating the second set of probabilities, wherein the a priori probabilities are based on spatial and temporal constraints across cameras See paragraph [0041] "The system and method could additionally be implemented in a wider distributed system, wherein operational logic of the system and method can be executed across one environment with a network of imaging devices," Additionally see paragraph [0194] "affirmative identification of an object at one instant may alter the probabilistic understanding of prior interaction events, which may also alter the probabilistic
understanding of other associated interaction events"

Regarding claim 11, Yan and Glaser teach the method of claim 1. Glaser further teaches a method further comprising determining a tentative decision on an identity of a picture taken by a camera based on facial features of the picture, non-facial features of the picture
and the associated contextual information, See paragraph [0156] "People and animals may be identified through various techniques such as facial recognition, gait recognition, clothing recognition, associated device recognition (detecting a user's phone) or general object identification," 

 wherein the non-facial features of the picture are compared with the non-facial features of another picture from another camera See paragraph [0041], specifically: “The system and method could additionally be implemented in a wider distributed system, wherein operational logic of the system and method can be executed across one environment with a network of imaging devices. 

Regarding claim 12, Yan teaches a system comprising: one or more cameras that map a plurality of appearances See paragraph [0139] "the sensor layer may comprise a print scanner 115, image recognition 120, location services 125, voice recognition 130, and token collection 135,"

 to a plurality of visual data See paragraph [0107] "This model essentially maps a person's daily activities into what would look like a scalar field for temperature or pressure where magnitudes and times are represented as different shades of gray depicting areas of interest," 

and a decision function that combines the set of a priori probabilities and the second set of probabilities to determine one of the plurality of the identities See paragraph [0015], specifically “The platform generates one or more respective trust scores for the one or more sources, the one or more respective network sessions, or a combination thereof based on one or more contextual parameters associated with the user, the one or more sources, the one or more respective network sessions, or a combination thereof. Then the platform verifies an identity of the user based on the biometric data and the one or more respective trust scores.

Yan does not teach comprising: a mapping function that maps a plurality of identities and camera information to generate contextual information and a set of a priori probabilities that one of the plurality of identities appear at one of the one or more cameras when one of the plurality of visual data was mapped 

 one or more recognition functions that map the plurality of visual data to a second set of probabilities which match each of the plurality of visual data
with each of the plurality of identities. Glaser teaches a system further comprising: a mapping function that maps a plurality of identities and camera information to generate contextual information and a set of a priori probabilities See paragraph [0194]

that one of the plurality of identities appear at one of the one or more cameras when one of the plurality of visual data was mapped See paragraphs [0041] and [0194]

one or more recognition functions that map the plurality of visual data to a second set of probabilities which match each of the plurality of visual data with each of the plurality of identities See paragraph [0156] “ In other scenarios, objects may be people, animals,
or other indivisible elements. People and animals may be identified through various techniques such as facial recognition, gait recognition, clothing recognition, associated device recognition (detecting a user's phone) or general object identification. Identification of a person could additionally be used in identifying a user account associated with the person identity.

Regarding claim 13, Yan and Glaser teach the system of claim 12. Further, Glaser teaches such a system wherein the one or more recognition functions comprises facial features comparisons and non-facial feature comparisons that process the camera information, profile pictures and the set of a priori probabilities for updating a probability See paragraphs [0041] and [0156]

Regarding claim 14, the system of claim 13 is discussed above. Further, Yan teaches such a system further comprising a member database, which comprises information of history of member activities that members participate in at a member facility See paragraph [0165], the behavior history as a Facet in the disclosure of Yan is considered contextual information and member data.


Regarding claim 15, the system of claim 12 is discussed above. Further, Glaser teaches such a system wherein the set of a priori probabilities are based on spatial and temporal constraints across the one or more cameras See paragraphs [0041] and [0194]

As to claim 16, the system of claim 12 is discussed above. Further, Glaser teaches such a system wherein the set of a priori probability is updated based on a recognition result See paragraph [0035] "The system and method can use computer vision detection at various points and at different times to update an understanding of object contents, associations, and/or presence within an environment. In addition to accounting for visually identifiable products, unclear visual observations and visually obscured objects may be accounted for through periodic updates and propagation of modeling through object and temporal relationships such as the object-to object associations mentioned above,"

Regarding claim 17, Yan teaches a non-transitory computer readable storage medium having computer program code stored thereon, the computer program code, when executed by one or more processors implemented on a system, causes the system to perform a method comprising: generating a first set of probabilities for each member in a member pool based on contextual information and/or member data See paragraphs [0148] and [0149] "The image recognition sensor 120 may be used to identify a user by facial, eye or iris, or other identifying images unique to the user. In some embodiments. The image recognition sensor 120 may recognize friends, families, acquaintances, coworkers, or other people related to the user. Additionally, in some embodiments, the image recognition sensor 120 may recognize the environment of the user such as furniture and layout of their living room or office, a Starbucks. RTM. the user frequents, landmarks on the user's commute, or other characteristics in the environment a user is in. [0149] Location services 125 may track the location of the user and gains confidence of the user's identity when the user travels in known patterns and/or locations"

 combining the first set of probabilities and the second set of probabilities to determine the member with largest combined probability See paragraph [0015] lines 9-15  "The platform generates one or more respective trust scores for the one or more sources, the one or more respective network sessions, or a combination thereof based on one or more contextual parameters associated with the user, the one or more sources, the one or more respective network sessions, or a combination thereof. Then the platform verifies an identity of the user based on the biometric data and the one or more respective trust scores,")

Yan does not teach comprising: generating a second set of probabilities of a match between a face in a first set of pictures taken during member's activities, and a first set of profile pictures of a list of members in the member pool whose probability of attendance to the member activities meets a threshold. However, Glaser teaches a method further comprising: generating a second set of probabilities of a match between a face in a first set of pictures taken during member's activities. and a first set of profile pictures of a list of members in the member pool whose probability of attendance to the member activities meets a threshold (See paragraph [0156] “In other scenarios, objects may be people, animals, or other indivisible elements. People and animals may be identified through various techniques such as facial recognition, gait recognition, clothing recognition, associated device recognition (detecting a user's phone) or general object identification. Identification of a person could additionally be used in identifying a user account associated with the person identity.” Additionally see paragraph [0097] specifically "In one example, SKU objects are added to a checkout list based on the classification confidence levels, and confidence level thresholds can be varied based on SKU object price. popularity, and/or other operational data inputs," 

Regarding claim 18, Yan and Glaser teach the method of claim 17. Yan further teaches such a method further comprising obtaining contextual information and member data based on member's participation in the member activities comprising current and historical
participation See paragraph [0165], the behavior history as a Facet in the disclosure of Yan is considered contextual information and member data.

Regarding claim 19, Yan and Glaser teach, the method of claim 17, Glaser further teaches generating a third set of probabilities for a match between non-facial features in the first set of pictures, which were taken at the member activities, and a second set of profile pictures, wherein the second set of profile pictures includes pictures of members that were taken during the member activities which occurred within a time interval before and/or after a time when the first set of pictures were taken. (See paragraph [0156] of Glaser "People and animals may be identified through various techniques such as facial recognition, gait recognition, clothing recognition, associated device recognition (detecting a user's phone) or general object identification. Identification of a person could additionally be used in identifying a user account associated with the person identity," )

Regarding claim 20, Yan and Glaser teach, the method of claim 19, and Yan further comprising: combining the first set of probabilities, the second set of probabilities, and the third set of probabilities to determine another member with largest combined probability. See paragraph [0015] lines 9-15  "The platform generates one or more respective trust scores for the one or more sources, the one or more respective network sessions, or a combination thereof based on one or more contextual parameters associated with the user, the one or more sources, the one or more respective network sessions, or a combination thereof. Then the platform verifies an identity of the user based on the biometric data and the one or more respective trust scores,")


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KALEB TESSEMA/Examiner, Art Unit 2667  
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667